'El Juez Pbesidebte Señob bel Tobo,
emitió la opinión del tribunal.
Tbe Royal Bank of Canada, nna corporación organizada bajo las leyes del Canada, autorizada legalmente para ha-cer negocios en esta Isla, entabló demanda contra Bernardo Balle, vecino de San Juan, P. R., en cobro de $497.17 proce-dentes de un giro que copiado a la letra, tal como aparece en la transcripción, es como sigue:
“EdwáRD Jolles Company, Inc. — No. 3496.' — Exchange for $497.17 U. 'S. Currency New Yobk June 12, 1920. — Ninety days after date of this First of Exchange (Second Unpaid) Pay to the order of oubselves Four Hundred Ninety Seven and 17/100 Dollars U. S. Currency. — Payable at the Collecting Bank’s Rate for Sight Draft of New York. — Value received, and charge the same to account of
(Signed) Edward Jolles Company, Inc.,
R. S. Rubinstein, See’y.
To Sr. Bernardo Balle,
San Juan, Porto Rico.”
” Al dobso: — Edward Jolles Company, Inc. — R. S. Rubinstein.— Pagadero en Diciembre 15, 1920. — Firmado.—Bernardo Baile.”
Eduardo Soler, la persona que está a cargo del departa-mento de cobros del banco demandante, declarando en el juicio dijo:
“A nuestro poder llegó un giro para el cobro de nuestra agen-cia de Nueva York, expedido por Edward Jolles & Co., Inc., a cargo de Bernardo Balle. El Sr. Balle aceptó el giro para pagarlo el 15 de diciembre. Al vencimiento le presentamos el giro al Sr. Balle y no lo pagó, y después de algunas semanas en vista de que no lo pagaba lo devolvimos a Nueva York. Luego la agencia de Nueva York nos lo devolvió diciendo que Balle tenía que pagarlo porque ■pilos no habían podido obtener el dinero. En vista de eso como Balle se negó a pagar lo entregamos al abogado para su cobro.”
El demandado admite que aceptó el giro pero alega que le pagó al tesorero de “Edward Jolles & Co., Inc.’’ en San Juan, P. R., en enero de 1921.
En el acto del juicio presentó el demandado una deposi-*986ción de Harris Aronowitz empleado que fue de “Edward Jolles & Co., Inc.”, de Nueva York. En ella dice el testigo, al mostrársele el documento transcrito:
“Sí, me acuerdo de ello, nosotros salimos juntos del Banco con el Sr. Baile y Mr. Rubinstein para recoger un giro por la cantidad que representa ese cheque y los banqueros le dijeron que habían devuelto el giro. Cuando el Banco le manifestó a Baile que había devuelto el giro Mr. Rubinstein le dijo a Baile delante del tes-tigo que le entregara el importe del giro que al llegar a Nueva York él le remitiría el giro.”
Luego expresa el testigo que Rubinstein era “Secretario de dicha Corporación, (Edward Jolles & Co., Inc.), no es-tando seguro si desempeñaba el cargo de tesorero también.”
La anterior deposición y la siguiente carta fueron las únicas pruebas del demandado:
“Hotel Trianón. — Consulado III. — Habana, Cuba. — June 3 de 1921. — Dear Mr. Baile:—
“As written to you in my previous letter I am now in Cuba on business for the firm. Consequently your letter had to be forwarded to me from New York and therefore the delay in answering.
“I was surprised to read that the Royal Bank of Canada had threatened to bring suit against you if you did not make payment to them of the item for $497.17 — which adjustment was duly reported to the Edward Jolles Co. who in turn notified the bank.
“I have already written to New York requesting that this matter be immediately adjusted and as soon as sufficient time has passed for the exchange of letter believe that you will not be further troubled in this connection.
“Exceedingly regretting the inconvenience caused you by this misunderstanding and hoping that business is improving with you and that you are able to meet your obligations promptly, I beg to remain.
Very truly yours,,
(Signed) R. S. Rubinstein.”
La corte tomó bajo su consideración el caso y el 28 de septiembre de 1923 lo falló declarando la demanda con lugar.'
No conforme el demandado apeló, señalando como único *987error el cometido por la corte, a su juicio, al apreciar la prueba y concluir que sostiene la demanda.
Los anteriores hechos demuestran que se trata de una le-tra de cambio expedida en Nueva York por “Edward Jolles Co., Inc.” a favor de ellos mismos y contra el demandado. Que el librador recibió el importe del giro en Nueva York y lo endosó en blanco. Que el endoso no tiene fecha. Que el librado o sea el demandado aceptó en Puerto Eico la letra hallándose en poder del banco demandante y que en el acto del juicio dicho demandante introdujo la letra como prueba.
La primera cuestión a resolver es ¿qué ley es aplicable, la del estado de Nueva York o la del territorio de Puerto Eico?
“Surge la cuestión en relación con documentos negociables,” dice Billing Case Law, “con más frecuencia que en cuanto a cual-quiera otra clase de contrato de si se liará referencia a la ley de un sitio o de otro al resolverse los derechos de las partes en dicho con-trato. La cuestión se 'considera debidamente con relación al dere-cho particular o deber impuesto, pero algunos de los principios son de tal importancia general y aplicación que merecen citarse al em-pezar. Se dice que tres proposiciones han sido firmemente estable-cidas, a saber: 1. Todas *las cuestiones relativas al otorgamiento,'in-terpretación y validez de los contratos, incluyendo la capacidad de las partes para contratar, están determinadas por la ley del lugar donde el contrato se otorga; 2. Todas las cuestiones relacionadas con el cumplimiento, incluyendo la presentación, notificación, reque-rimiento, etc., están reguladas por la ley del lugar donde el contrato según sus términos ha de cumplirse; 3. Todas las cuestiones refe-rentes al remedio que ha de seguirse, incluyendo el establecimiento de pleitos y el servicio de diligencias, dependen de la ley del lugar donde se establece la acción. Estas reglas han sido generalmente adoptadas por todas las cortes al resolver cuál es la ley que debe regir respecto a documentos extranjeros.” 3 R.C.L 856-857.
De acuerdo con la ley del estado de Nueva York, la letra expedida a favor del propio librador es válida. “ General-mente,” dice Euling Case Law, tomo 3, página 877, “una letra de cambio tiene, primero, tres partes, el librador, el li-brado y la persona a quien ha de pagarse la letra. No es *988raro, sin embargo, que el librador baga que una letra sea pagadera a sn misma orden y entonces la endose y ponga en circulación. ’ ’
En cnanto al endoso, a juzgar por la jurisprudencia que sigue, rige también la ley del Estado de Nueva York.
“Lr>s autoridades no están enteramente en harmonía en cuanto a si la validez del traspaso de un documento comercial ha de deter-minarse por la lex loci contractus, por la lex loci solutionis, o por la lex fori. La regla general es, toda vez que el endoso de una le-tra de cambio o pagaré es un contrato independiente, • que la validez del endoso y la responsabilidad del endosante dependen de la ley del lugar donde se hace el endoso, y no de la ley del sitio donde la letra o pagaré ha de pagarse, o donde se establece la acción fundada en el mismo.” 3 E.C.L. 966.
Siendo ello así, es necesario concluir que el endoso en blanco, sin fecha, es válido y trasmitió la propiedad de la letra al tenedor, el demandante, y, por tanto, que el pago hecho a otra persona que no sea el tenedor, o su represen-tante debidamente autorizado, no extingue la obligación con-traída por el deudor, que lo es en este caso el librado que aceptó pagar la letra. Art. 1130 del Código Civil Revisado.
“No es esencial ninguna fraseología particular para traspasar el título a una letra de cambio o pagaré en aquellos casos en que es necesario el endoso. 'Sólo la firma del que la traspasa es suficiente para el objeto.” 3 R.C.L. 966.
“Un endoso en blanco consiste en la simple firma de la persona a quien ha de pagarse o el tenedor del documento. Una letra o pa-garé endosado en blanco es transferible sólo por entrega y mientras continúe el endoso en blanco hace la letra o pagaré en efecto paga-dero al portador.” 3 E.C.L. 970.
“Un documento negociable endosado en blanco se presume que ha sido endosado de tal modo en el día de su fecha.” 3 R.C.L. 971.
Véase también la Ley de Instrumentos Negociables. "Terry Uniform. State Law Annotated,” página 57 y siguientes y 8 C. J. 105 y siguientes.
Ahora bien, si se aplicara como pretende el apelante la “lex loci solutionis” y por tanto se concluyera que la ley *989de Puerto Rico es la que rige para fijar los efectos del en-doso, surgiría la cuestión de si estando el endoso sin fecha no se entendía trasmitida al tenedor la propiedad, sino la simple comisión de cobranza. Esa misma cuestión surgió en el caso de Noriega & Alvarez v. Cruz & Co. S. en C., de julio 14, 1924 (pág. 559), quedando abierta para ser de-cidida basta que un caso de más importancia incitara “el interés de los abogados a hacer una investigación más aca-bada.” No es éste en verdad “el caso de más. importancia” que tenía en mente el Tribunal. Los abogados se limitan aquí a esbozar la cuestión y su decisión además no es nece-saria para la resolución del litigio, porque aún aceptando que la propiedad no se hubiera trasmitido, siempre se con-cluiría que el banco demandante tenedor del documento es-taba comisionado para su cobro por “Edward Jolles Co., Inc.” y tenía autoridad para iniciar el pleito.
Todo entonces quedaría reducido a decidir si la prueba demostró o nó que el demandado pagó a “Edward Jolles Co., Inc.”
De la deposición de Aronowitz y de la carta de Rubinstein, no surge de modo fehaciente, indiscutible, la autoridad de Rubinstein para percibir el importe del giro y por tanto el pago por el demandado a Rubinstein no puede conside-rarse como hecho a “Edward Jolles Co., Inc.”
Bajo cualquier aspecto que se considere, pues, la cuestión, apliqúese la ley de Nueva York a la de Puerto Rico inter-pretada ésta en el sentido indicado, procede la confirmación de la sentencia apelada.